Exhibit 10.1
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND
SECOND AMENDED AND RESTATED GUARANTY OF PAYMENT OF DEBT
     This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND
SECOND AMENDED AND RESTATED GUARANTY OF PAYMENT OF DEBT (this “Second
Amendment”) is made and entered into this 24th day of August, 2010 (the
“Effective Date”), by and among FOREST CITY RENTAL PROPERTIES CORPORATION, an
Ohio corporation (the “Borrower”), FOREST CITY ENTERPRISES, INC., an Ohio
corporation (the “Parent” or the “Guarantor”), KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent (the “Agent”), PNC BANK NATIONAL ASSOCIATION, as
Syndication Agent (the “Syndication Agent” and, together with the Agent, the
“Agents”), BANK OF AMERICA, N.A., as Documentation Agent, and the banks party to
the Credit Agreement (as hereinafter defined) as of the date hereof
(collectively, the “Banks” and individually a “Bank”). Capitalized terms not
otherwise defined herein shall have the respective meanings attributed to them
in the Credit Agreement, as hereinafter defined and as amended by this Second
Amendment.
W I T N E S S E T H:
     WHEREAS, the Borrower, the Banks and the Agents have previously entered
into that certain Second Amended and Restated Credit Agreement, dated as of
January 29, 2010, as amended by that certain First Amendment to Second Amended
and Restated Credit Agreement and Second Amended and Restated Guaranty of
Payment of Debt, dated as of March 4, 2010 (as so amended, the “Credit
Agreement”);
     WHEREAS, in connection with the Credit Agreement, the Parent made and
entered into that certain Second Amended and Restated Guaranty of Payment of
Debt in favor of the Agents and the Banks, dated as of January 29, 2010, as
amended by that certain First Amendment to Second Amended and Restated Credit
Agreement and Second Amended and Restated Guaranty of Payment of Debt, dated as
of March 4, 2010 (as so amended, the “Guaranty”);
     WHEREAS, the Borrower, the Parent, the Banks and the Agents desire to make
certain amendments to the Guaranty and the Credit Agreement to modify certain
provisions thereof, subject to the terms and conditions contained herein; and
     WHEREAS, the Banks and the Agents are willing to enter into this Second
Amendment, on the terms and conditions set forth herein, and such terms and
conditions are agreeable to the Borrower and to the Parent;
     NOW, THEREFORE, for and in consideration of the sum of Ten and No/100
Dollars ($10.00), the mutual covenants and promises contained herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is mutually agreed as follows:
     1. AMENDMENTS TO THE CREDIT AGREEMENT. The Credit Agreement shall be
amended as follows:

 



--------------------------------------------------------------------------------



 



          (a) Amendments to Definitions. The definitions of “80% FCCC Loans”,
“Preferred Equity”, “Preferred Equity Designation”, “Preferred Equity Documents”
and “Preferred Equity Exchange” set forth in Article I of the Credit Agreement
are hereby deleted in their entirety and following new definitions are inserted
in Article I of the Credit Agreement in the appropriate alphabetical order:
     “Additional Preferred Equity” shall mean any Additional Preferred Equity
(Pre-Approved) and, to the extent Agent has given its prior written approval of
the terms and conditions applicable thereto, any Additional Preferred Equity
(Agent Approved), which may be issued by the Parent after the Second Amendment
Effective Date, subject to the terms of the Guaranty, and the terms and
conditions of which are set forth in the applicable Additional Preferred Equity
Documents.
     “Additional Preferred Equity (Agent Approved)” shall mean any Additional
Preferred Equity, other than any Additional Preferred Equity (Pre-Approved), the
terms and conditions of which Agent has given its prior written approval,
including with respect to any amendments or modifications thereto, as required
by Section 9.24 of the Guaranty.
     “Additional Preferred Equity (Pre-Approved)” shall mean (i) any additional
preferred equity issued by the Parent after the Second Amendment Effective Date
pursuant to the March 2010 Preferred Equity Documents and (ii) any other
preferred equity issued by the Parent after the Second Amendment Effective Date
so long as such preferred equity is governed by Additional Preferred Equity
Documents which contain terms and conditions that comply with the requirements
of the Loan Documents and (1) does not have a maturity, repayment or redemption
date or require the establishment of a “sinking fund”, or contain terms or
conditions which effectively establish a maturity, repayment or redemption date,
including by triggering or imposing terms and conditions that would incentivize
the Parent to repay or redeem, or establish a “sinking fund” for the repayment
or redemption of, such preferred equity, or any amounts in respect thereof,
including, without limitation, as a result of an increase in the rate of
Dividends payable with respect to such preferred equity, (2) does not provide
for any collateral securing such preferred equity, (3) does not obligate the
Parent to pay any Dividends or other distributions on or with respect to such
preferred equity other than in priority to the payment of Dividends or other
distributions that may be paid to holders of the common equity of the Parent on
or with respect to such common equity, (4) does not provide for any voting
rights (including the ability to elect or nominate board members) of the holders
of such preferred equity that are additional to or more favorable than those
voting rights set forth in the March 2010 Preferred Equity Documents, (5) does
not contain any right of holders of such preferred equity to “put” to the Parent
or convert such preferred equity in exchange for any cash (other than for
fractional shares in connection with the exercise of conversion rights by the
holders of such preferred equity) or in-kind payment (or any combination
thereof) or contain any terms or conditions that would have the effect of giving

2



--------------------------------------------------------------------------------



 



holders thereof any such right, or otherwise require the Parent to, redeem such
preferred equity, other than a right to convert such preferred equity to common
equity of the Parent or redemption rights substantially equivalent to those
contained in the March 2010 Preferred Equity Documents and (6) does not contain
any covenants in addition to or less favorable to the Parent than those
contained in the March 2010 Preferred Equity Documents (other than, subject to
clauses (1) through (5) of this definition, with respect to notice periods,
mechanisms for converting such preferred equity to common equity of the Parent,
and the rate at which Dividends are accrued and/or paid), or any defaults.
     “Additional Preferred Equity Designation” shall mean each preferred stock
designation or similar document for Additional Preferred Equity attached to a
Certificate of Amendment by Directors to the Amended Articles of Incorporation
of the Parent.
     “Additional Preferred Equity Documents” shall mean (i) as to any Additional
Preferred Equity other than any Additional Preferred Equity of the type
described in clause (i) of the term “Additional Preferred Equity
(Pre-Approved)”, each Additional Preferred Equity Designation, together with any
other documents, instruments or agreements governing the terms and conditions
applicable to such Additional Preferred Equity, as the same may be amended or
modified from time to time in accordance with the terms of this Agreement and
Section 9.24 of the Guaranty and (ii) as to any Additional Preferred Equity of
the type described in clause (i) of the term “Additional Preferred Equity
(Pre-Approved)”, the March 2010 Preferred Equity Documents relating to such
Additional Preferred Equity.
     “Additional Preferred Equity Exchange” shall mean each exchange of any of
the Senior Notes (and simultaneous Retirement thereof) in connection with each
issuance by the Parent of any Additional Preferred Equity.
     “80% FCCC/FCLC Loans” shall have the meaning set forth in Section
8.15(b)(viii) hereof.
     “FCLC” shall mean Forest City Loan Corporation, an Ohio corporation and a
wholly-owned Subsidiary of the Borrower.
     “March 2010 Preferred Equity” shall mean (i) the Two Hundred Twenty Million
Dollars ($220,000,000) of Series A Cumulative Perpetual Convertible Preferred
Stock issued on or about the First Amendment Effective Date, the terms of which
are set forth in the March 2010 Preferred Equity Documents and (ii) any
additional preferred equity of the Parent issued pursuant to the March 2010
Preferred Equity Documents, to the extent permitted under the March 2010
Preferred Equity Documents and the Loan Documents.

3



--------------------------------------------------------------------------------



 



     “March 2010 Preferred Equity Designation” shall mean the Preferred Stock
Designation of Series A Cumulative Perpetual Convertible Preferred Stock
attached to the Certificate of Amendment by Directors to the Amended Articles of
Incorporation of the Parent dated March 4, 2010.
     “March 2010 Preferred Equity Documents” shall mean the March 2010 Preferred
Equity Designation, together with any other documents, instruments or agreements
governing the terms and conditions applicable to the March 2010 Preferred
Equity, as the same may be amended or modified from time to time in accordance
with the terms of the First Amendment.
     “March 2010 Preferred Equity Exchange” shall mean the exchange on or about
the First Amendment Effective Date of the 2003 Senior Notes, the 2005 Senior
Notes and/or the 2006 Puttable Senior Notes (and simultaneous Retirement
thereof) in connection with the issuance by the Parent of the March 2010
Preferred Equity.
     “Preferred Equity” shall mean (i) the March 2010 Preferred Equity and
(ii) the Additional Preferred Equity.
     “Preferred Equity Exchange” shall mean (i) the March 2010 Preferred Equity
Exchange and (ii) each Additional Preferred Equity Exchange.
     “Second Amendment” shall mean that certain Second Amendment to Second
Amended and Restated Credit Agreement and Second Amended and Restated Guaranty
of Payment of Debt dated August 24, 2010 by and among Borrower, Parent, Agent
and the Banks party thereto.
     “Second Amendment Effective Date” shall mean the “Effective Date” as
defined in the Second Amendment.
          (b) Amendment to Section 2.02(b). Section 2.02(b) of the Credit
Agreement shall be amended by deleting the last sentence of such Section in its
entirety and replacing it with the following:
     “Furthermore, the Reserved Commitment shall also be reduced, on a
dollar-for-dollar basis, to the extent any such Indebtedness is (i) refinanced
or extended with the Agent’s approval (and/or, in connection with any such
extension, the approval of the Required Banks as required by the Guaranty) in
accordance with the terms and conditions set forth in this Agreement and the
Guaranty or (ii) Retired pursuant to the March 2010 Preferred Equity Exchange or
any Additional Preferred Equity Exchange.”
          (c) Amendment to Section 7.05(e). Section 7.05(e) of the Credit
Agreement shall be amended by deleting subsection (i) of such Section in its
entirety and replacing it with the following new subsection (i):

4



--------------------------------------------------------------------------------



 



     “(i) a report setting forth (w) the principal amounts of all Indebtedness
originated or acquired by FCCC and/or FCLC that is outstanding to non-affiliated
third parties, (x) a statement of the aggregate notional amount of all Total
Rate of Return Swaps on which FCCC and/or FCLC is obligated as of the last day
of such fiscal quarter, the aggregate amount of the cash risk to FCCC and/or
FCLC in respect of such Total Rate of Return Swaps as of the last day of such
fiscal quarter and, if secured, the asset or assets securing such Total Rate of
Return Swaps, (y) information, in sufficient detail, demonstrating whether there
has been compliance by the Subsidiaries of the Borrower with the limitations set
forth in Section 8.15 hereof with respect to the pledging of second assets
permitted under such Section 8.15 to secure Permitted Debt and (z) information,
in sufficient detail, demonstrating whether there has been compliance by FCCC
and FCLC with the limitations set forth in Section 8.15 hereof with respect to
the pledging of additional collateral permitted by such Section 8.15;”
          (d) Amendment to Section 8.04. Section 8.04 of the Credit Agreement
shall be amended by deleting subsection (g) of such Section in its entirety and
replacing it with the following new subsection (g):
     “(g) Indebtedness of FCCC and FCLC in favor of non-affiliated third
parties, including, without limitation, Total Rate of Return Swaps, up to a
maximum principal amount outstanding at any time of Two Hundred Million Dollars
($200,000,000) in the aggregate, to be used solely for the purposes of
(i) originating loans to non-affiliated third parties (subject to the
limitations set forth in Section 8.06(e) hereof) and Affiliates of FCCC and/or
FCLC, (ii) acquiring loans, promissory notes and bonds issued by non-affiliated
third parties (subject to the limitations set forth in Section 8.06(e) hereof)
and (iii) entering into Total Rate of Return Swaps;”
          (e) Amendment to Section 8.05. Section 8.05 of the Credit Agreement
shall be amended by deleting subsections (l) and (o) of such Section in their
entirety and replacing them with the following new subsections (l) and (o):
     “(l) subject to Section 8.15 hereof, any Lien granted by FCCC or FCLC to
secure Indebtedness permitted by Section 8.04(g) hereof;”
     “(o) any sale, assignment or other transfer by FCCC or FCLC of all or any
portion of the loans, bonds, promissory notes or other evidences of Indebtedness
originated or acquired by FCCC or FCLC, as applicable, in the ordinary course of
its business.”
          (f) Amendment to Section 8.06. Section 8.06 of the Credit Agreement
shall be amended by deleting subsection (e) of such Section in its entirety and
replacing it with the following new subsection (e):
     “(e) any Indebtedness, whether secured or unsecured, issued by
non-affiliated third parties to FCCC or FCLC (or such other Subsidiary or

5



--------------------------------------------------------------------------------



 



Subsidiaries of the Borrower as the Agent may approve in writing in its
reasonable discretion) as lender, up to a maximum principal amount outstanding
at any time of Two Hundred Million Dollars ($200,000,000) in the aggregate. For
purposes of calculating the maximum principal amount of such Indebtedness
outstanding on the relevant date of calculation, the following Indebtedness that
is outstanding on such date of calculation will not be included in such
calculation: (i) any Indebtedness that FCCC or FCLC (or any such other
Subsidiary of the Borrower so approved in writing by the Agent) has assigned to
non-affiliated third parties, (ii) any fully-funded, non-revolving Indebtedness
that FCCC or FCLC (or any such other Subsidiary of the Borrower so approved in
writing by the Agent) has participated out to non-affiliated third parties, but
only to the extent such Indebtedness has been insured by the Federal Housing
Administration (or any successor to such agency), and (iii) the aggregate
principal amount of all loans made by FCCC or FCLC (or any such other Subsidiary
of the Borrower so approved in writing by the Agent) to non-affiliated third
parties as permitted by Section 8.06(a) hereof.”
          (g) Amendment to Section 8.15(b). Section 8.15(b) of the Credit
Agreement shall be amended by deleting clauses (iii), (vi), (vii) and (viii) of
such Section in their entirety and inserting the following new clauses (iii),
(vi), (vii) and (viii):
     “(iii) with respect to Hedge Agreements and Total Rate of Return Swaps
entered into by FCCC or FCLC and permitted by this Agreement or the Guaranty,
the related documentation may provide that an Event of Default will constitute
an event of default under such Hedge Agreement or Total Rate of Return Swap, as
applicable, provided that such Hedge Agreement or Total Rate of Return Swap, as
applicable, also provides that the counterparty may not terminate or exercise
any remedy under such Hedge Agreement or Total Rate of Return Swap, as
applicable, on account of any Event of Default unless (1) the Banks have
provided a written notice of such Event of Default to the Borrower, (2) all
applicable cure periods have lapsed without such Event of Default being cured
and (3) the Banks may accelerate the maturity of the Debt on the basis of such
Event of Default;”
     “(vi) to the extent Permitted Debt of a Subsidiary may be secured under
Section 8.05 hereof, any Subsidiary of the Borrower (other than FCCC or FCLC)
may provide a second asset (including, without limitation, Cash, letters of
credit or unencumbered real property) to secure Permitted Debt of such
Subsidiary or one other Subsidiary, so long as (A) the value of such second
asset (excluding Cash and letters of credit) does not exceed Ten Million Dollars
($10,000,000) and (B) the aggregate value of all such second assets (excluding
Cash and letters of credit) pledged by all Subsidiaries (other than FCCC or
FCLC) to secure Permitted Debt does not exceed Forty Million Dollars
($40,000,000);

6



--------------------------------------------------------------------------------



 



     (vii) FCCC and FCLC may Cross-Collateralize Indebtedness incurred under one
or more Total Rate of Return Swaps with its own Indebtedness (but not
Indebtedness of the other); and
     (viii) FCCC and FCLC may provide Cash, letters of credit or mortgage loans
made by FCCC or FCLC to any Subsidiary of the Borrower (provided, that any such
mortgage loan shall not exceed eighty percent (80%) of the value of the
applicable mortgaged property, hereinafter referred to as “80% FCCC/FCLC
Loans”), as additional collateral to secure Permitted Debt owed by the Borrower
or any of its Subsidiaries (other than FCCC or FCLC), so long as (A) such
Permitted Debt may be secured under Section 8.05 hereof, (B) the aggregate
amount of all 80% FCCC/FCLC Loans so provided by FCCC and FCLC in any single
transaction (or series of related transactions) does not exceed Twenty-Six
Million Dollars ($26,000,000) and (C) as of any date of determination, the
aggregate amount of all 80% FCCC/FCLC Loans provided by FCCC and FCLC in all
such transactions outstanding at such date does not exceed One Hundred Twenty
Million Dollars ($120,000,000) minus the aggregate value of all unencumbered
real property pledged by all Subsidiaries (other than FCCC and FCLC) under
Section 8.15(b)(vi) hereof, as of such date.”
          (h) Amendment to Section 8.17. Section 8.17 of the Credit Agreement
shall be amended by deleting such Section in its entirety and replacing it with
the following new Section 8.17:
     “SECTION 8.17. CHANGES IN BUSINESS. The Borrower will not, and will not
permit any of its Subsidiaries to, materially alter the character of the
business of the Borrower and its Subsidiaries from that conducted on the
Restatement Effective Date and, in the case of FCLC, will not permit FCLC to
conduct any business other than business similar to that conducted by FCCC on
the Restatement Effective Date.”
     2. AMENDMENTS TO THE GUARANTY. The Guaranty shall be amended as follows:
          (a) Amendment to Definitions. The definition of “Preferred Equity
Hedge Transaction” set forth in Section 1 of the Guaranty is hereby deleted in
its entirety and the following new definitions are inserted in Section 1 of the
Guaranty in the appropriate alphabetical order:
     “Additional Preferred Equity Hedge Transaction” shall mean the unsecured
hedge transaction that may be entered into by the Guarantor in order to increase
the effective conversion price at which any Additional Preferred Equity which is
convertible preferred is convertible into common shares of the Guarantor;
provided (i) the cost of obtaining such hedge transaction with respect to any
Additional Preferred Equity which is convertible preferred does not exceed
fifteen percent (15%) of the amount of the corresponding Additional Preferred
Equity issued and (ii) such cost

7



--------------------------------------------------------------------------------



 



shall have been fully paid at the time such hedge transaction is consummated and
the Guarantor shall have no continuing liability thereunder.
     “March 2010 Preferred Equity Hedge Transaction” shall mean the hedge
transaction that was entered into by the Guarantor in order to increase the
effective conversion price at which the “March 2010 Preferred Equity” of the
type referred to in clause (i) of such term is convertible into common shares of
the Guarantor; provided the cost of obtaining such hedge transaction did not
exceed Twenty Million Dollars ($20,000,000).”
          (b) Amendment to Section 9.7. Section 9.7 of the Guaranty shall be
amended by renumbering subsections (m) and (n) of such Section as subsections
(n) and (o), and inserting the following new Section 9.7(m):
     “(m) within sixty (60) days (or sixty-five (65) days as long as the
Guarantor shall not have reported an Event of Default to the Securities and
Exchange Commission during such fiscal period on its most recent filing with the
Securities and Exchange Commission) after the end of each of the first three
(3) quarter-annual fiscal periods of each fiscal year of the Guarantor and
within one hundred five (105) days (or one hundred ten (110) days so long as the
Guarantor shall not have reported an Event of Default to the Securities and
Exchange Commission) after the end of each fiscal year of the Guarantor, to the
extent Borrower desires to utilize the provisions of Section 9.8(g) hereof, a
summary of any non-recourse mortgage Indebtedness of the Borrower and its
Subsidiaries Retired, the amount paid to Retire such Indebtedness (whether at a
discount or at par), the date such payment occurred, the date at which the
provisions of Section 9.8(g) hereof shall no longer afford a refinancing of the
properties secured by such non-recourse mortgage Indebtedness the benefits of
Section 9.8(g) hereof, and the amount of any financing placed on such properties
and the dates such refinancing occurred.”
          (c) Amendment to Section 9.8. Section 9.8 of the Guaranty shall be
amended by deleting subsection (f) of such Section in its entirety and inserting
the following new subsections (f) and (g):
     “(f) Notwithstanding the foregoing, the Guarantor may utilize Cash Sources
for purposes of (i) making cash payments to holders of the March 2010 Preferred
Equity and any Additional Preferred Equity which is convertible preferred in
lieu of issuing fractional shares of its Class A Common Stock, to the extent
such cash payments are permitted by Section 9.13(a) hereof, (ii) purchasing
shares of Class A Common Stock, to the extent permitted by Section 9.13(a)
hereof, (iii) paying Dividends on the Preferred Equity to the extent permitted
by Section 9.13(c) hereof and (iv) paying the costs and expenses of entering
into the March 2010 Preferred Equity Hedge Transaction and any Additional
Preferred Equity Hedge Transaction (provided that the costs and expenses of
entering into the

8



--------------------------------------------------------------------------------



 



March 2010 Preferred Equity Hedge Transaction and any Additional Preferred
Equity Hedge Transaction shall be paid out of Cash Sources previously allocated
to the Discretionary Bucket, and the amount available under the Discretionary
Bucket shall be reduced accordingly).
     (g) For the avoidance of doubt, in the event that non-recourse mortgage
Indebtedness of the Borrower and its Subsidiaries is Retired as permitted in
Section 9.8(a)(ii) hereof, and no new non-recourse mortgage Indebtedness of
Borrower and its Subsidiaries is obtained with respect to the properties
securing such non-recourse mortgage Indebtedness so Retired at the same time,
then provided that Borrower or the applicable Subsidiary obtains a new
non-recourse mortgage loan secured by the same assets securing the non-recourse
mortgage Indebtedness so Retired, or enters into another transaction relating to
the assets previously securing the non-recourse mortgage Indebtedness so
Retired, in either case that results in new External Capital, on or before the
date that is one hundred eighty (180) days after the date of Retirement of the
original non-recourse mortgage Indebtedness, then the amount of proceeds of such
replacement financing or other transaction shall only be considered External
Capital to the extent the net proceeds thereof exceed the amount actually paid
to Retire the original non-recourse mortgage Indebtedness (after giving effect
to any discount thereof).”
          (d) Amendment to Section 9.13. Section 9.13 of the Guaranty shall be
amended by deleting subsections (a) and (c) of such Section in their entirety
and replacing them with the following new subsections (a) and (c):
     “(a) The Guarantor will not directly or indirectly purchase, acquire,
redeem or retire, or make any cash payment upon the conversion of, any shares of
its Capital Stock at any time outstanding or set aside funds for any such
purpose, except that, so long as no Event of Default or violation of
Section 9.14 hereof has occurred or will result after giving effect thereto, and
so long as the Debt remains outstanding, Guarantor shall be permitted to
(i) purchase shares of its Class A Common Stock, in an amount not to exceed Four
Million Dollars ($4,000,000) in the aggregate unless the prior written approval
of the Administrative Agent is obtained, such purchases to be made solely for
purposes of covering employees’ minimum statutory tax withholding requirement in
connection with the vesting of restricted stock granted under the Guarantor’s
1994 Stock Plan, as amended, and only as the need to pay such minimum statutory
tax withholding requirement arises and (ii) make, and set aside funds for
purposes of making, cash payments to the holders of the March 2010 Preferred
Equity and any Additional Preferred Equity which is convertible preferred in
lieu of issuing fractional shares of its Class A Common Stock in connection with
the exercise of conversion rights by such holders of the Preferred Equity in
accordance with the terms thereof.”
     “(c) The Guarantor will not directly or indirectly declare or pay (or set
aside any funds to pay) any Dividends; provided that so long as no

9



--------------------------------------------------------------------------------



 



Event of Default has occurred and is continuing or would occur as a result, the
Guarantor may accrue and/or pay (i) (A) accrued and unpaid Dividends with
respect to the outstanding March 2010 Preferred Equity (and set aside funds for
such purpose) at a rate not to exceed seven percent (7.0%) annually and (B) an
amount equal to the total value of Dividends that would have accrued and become
payable on the outstanding March 2010 Preferred Equity in connection with the
Guarantor’s election to convert its March 2010 Preferred Equity to Class A
Common Stock pursuant to clause 5(m)(vi) of the March 2010 Preferred Equity
Designation, and (ii) accrued and unpaid Dividends with respect to all
outstanding Additional Preferred Equity (and set aside funds for such purpose),
provided that, in each fiscal year of the Guarantor, the aggregate Dividends
accrued, paid or otherwise payable or set aside with respect to all Additional
Preferred Equity shall not exceed the sum of (1) the aggregate debt service
which would have been payable during such period on the portion of the Senior
Notes Retired with the proceeds of such Additional Preferred Equity plus
(2) Three Million Dollars ($3,000,000).”
          (e) New Section 9.24. The Guaranty is amended by inserting the
following as new Section 9.24 of the Guaranty:
     “9.24 Additional Preferred Equity. Guarantor shall not issue any Additional
Preferred Equity except as provided in this Section 9.24:
     (a) In connection with the issuance of any Additional Preferred Equity
(i) the costs and expenses (other than the costs and expenses of entering into
an Additional Preferred Equity Hedge Transaction for such transaction) of
issuance of any Additional Preferred Equity shall not exceed three percent (3%)
of the face amount of the corresponding Additional Preferred Equity issued,
(ii) the Administrative Agent shall have given its prior written approval of the
terms and conditions of such Additional Preferred Equity and the applicable
Additional Preferred Equity Documents, and (iii) Guarantor shall have delivered
to the Administrative Agent pro forma evidence reasonably satisfactory to the
Administrative Agent that, following the issuance of such Additional Preferred
Equity, Guarantor will be in compliance with the covenant in Section 9.13(c)
hereof; provided, that (A) in the event the terms and conditions of such
Additional Preferred Equity satisfy the requirements of clause (i) or (ii) of
the term “Additional Preferred Equity (Pre-Approved)” (x) Guarantor shall not be
required to so obtain the Administrative Agent’s prior written approval of the
terms and conditions of such Additional Preferred Equity and Additional
Preferred Equity Documents and (y) such pro forma evidence of compliance with
the covenant in Section 9.13(c) hereof may be delivered to the Administrative
Agent after the applicable issuance of Additional Preferred Equity (but in any
event within three (3) Cleveland Banking Days of such issuance) and (B) in the
event the terms and conditions of any Additional Preferred Equity do not satisfy
the requirements of clause (i) of the term “Additional Preferred Equity
(Pre-Approved)” but do satisfy the requirements of clause (ii) of the term

10



--------------------------------------------------------------------------------



 



“Additional Preferred Equity (Pre-Approved)”, Guarantor shall provide the
Administrative Agent with at least one (1) Cleveland Banking Day’s prior notice
of its intention to issue such Additional Preferred Equity.
     (b) Further, in connection with the issuance of any Additional Preferred
Equity, (i) Guarantor shall deliver to the Administrative Agent true and
complete copies of the Additional Preferred Equity Documents and the documents
evidencing any Additional Preferred Equity Hedge Transaction related to such
Additional Preferred Equity promptly upon entering into the same, (ii) Guarantor
shall provide written confirmation to the Administrative Agent of the cost of
obtaining any Additional Preferred Equity Hedge Transaction promptly following
the consummation of any such hedge transaction and (iii) Guarantor shall notify
Administrative Agent of each Additional Preferred Equity Exchange related
thereto within three (3) Cleveland Banking Days of the occurrence thereof.
     (c) A majority of the Proceeds from each issuance of Additional Preferred
Equity shall be used to Retire all or a portion of the Senior Notes, and any
proceeds received by the Guarantor upon such issuance not so used within thirty
(30) days of such issuance in connection with any Additional Preferred Equity
Exchange or to pay costs and expenses of issuance as provided above shall be
deemed External Capital.
     (d) None of the Additional Preferred Equity Documents shall be amended or
modified (i) to increase the rate of Dividends payable on the Additional
Preferred Equity to equal or exceed any rate which would cause a violation of
Section 9.13(c) hereof or to provide for payment of such Dividends more
frequently than quarterly, if and when declared by the Board of Directors of the
Guarantor, (ii) to alter the calculation of the conversion price or the
conversion rate applicable to the Additional Preferred Equity to make either
such calculation less favorable to the Guarantor, (iii) to provide for any
additional or more favorable voting rights (including the ability to elect or
nominate board members) of the holders of the Additional Preferred Equity,
(iv) to alter or supplement any redemption provisions contained in the
Additional Preferred Equity Documents, including adding additional redemption
provisions, without the prior written consent of the Administrative Agent,
(v) in any manner that would cause the applicable Additional Preferred Equity or
the applicable Additional Preferred Equity Documents to no longer satisfy the
requirements of clause (i) or (ii) of the term “Additional Preferred Equity
(Pre-Approved)”, as applicable, to the extent such Additional Preferred Equity
was issued as “Additional Preferred Equity (Pre-Approved)” or (vi) in any manner
without the prior written consent of the Administrative Agent to the extent the
Additional Preferred Equity evidenced by such Additional Preferred Equity
Documents was issued as “Additional Preferred Equity (Agent Approved)”, other
than, for purposes of this clause (vi), any amendment or modification (x) that
is administrative or ministerial in nature or (y) that would incorporate a term
or condition that would otherwise conform to the requirements of “Additional
Preferred

11



--------------------------------------------------------------------------------



 



Equity (Pre-Approved)” or, following such incorporation, would be an amendment
or modification to such term or condition not otherwise prohibited under the
terms of clauses (i)-(iv) of this Section 9.24(d).”
          (f) Amendment to Section 10. Section 10 of the Guaranty shall be
amended by deleting subsection (b) of such Section it in its entirety and
replacing it with the following new subsection (b):
     “(b) the Guarantor shall fail to observe, perform, or comply with any
obligation, covenant, agreement, or undertaking of the Guarantor set forth in
Sections 3, 9.5(a), 9.8, 9.13, 9.14, 9.15, 9.24 and/or (to the extent the
proviso in Section 10(c) hereof does not eliminate the notice and cure period
provided therein) 9.18 hereof, or”
     3. REPRESENTATIONS AND WARRANTIES. Each of the Borrower and the Parent
represents and warrants to the Agents and each of the Banks as follows:
          (a) INCORPORATION OF REPRESENTATIONS AND WARRANTIES. Each and every
representation and warranty made by the Borrower in Article IX of the Credit
Agreement and by the Parent in Section 7 of the Guaranty is incorporated herein
as if fully rewritten herein at length and is true, correct and complete as of
the date hereof.
          (b) REQUISITE AUTHORITY. Each of the Borrower and the Parent has all
requisite power and authority to execute and deliver and to perform its
obligations in respect of this Second Amendment and each and every other
agreement, certificate, or document required by or delivered contemporaneously
with this Second Amendment. Each of the Borrower and the Parent has all
requisite power and authority to perform its obligations under the Credit
Agreement and the Guaranty, as applicable, as amended by this Second Amendment.
          (c) DUE AUTHORIZATION; VALIDITY. Each of the Borrower and the Parent
has taken all necessary action to authorize the execution, delivery, and
performance by it of this Second Amendment and every other instrument, document,
and certificate relating hereto or delivered contemporaneously herewith and to
authorize the performance of the Credit Agreement and the Guaranty, in each case
as amended by this Second Amendment. This Second Amendment and each other
document and agreement delivered contemporaneously herewith has been duly
executed and delivered by the Borrower and the Parent and each of this Second
Amendment and the Credit Agreement and the Guaranty, each as amended by this
Second Amendment, is the legal, valid, and binding obligation of each of the
Borrower and the Parent, enforceable against each of them in accordance with its
respective terms.
          (d) NO CONSENT. No consent, approval, or authorization of, or
registration with, any governmental authority or other Person is required in
connection with the execution, delivery and performance by the Borrower or the
Parent of this Second Amendment or any other instrument, document, and
certificate relating hereto or delivered contemporaneously herewith and the
transactions contemplated hereby or thereby or in connection with the
performance of the Credit Agreement and the Guaranty, in each case as amended by
this Second Amendment.
          (e) NO DEFAULTS. After giving effect to this Second Amendment, no
event has occurred and no condition exists which, with the giving of notice or
the lapse of time, or both, would constitute an Event of Default or Possible
Default.

12



--------------------------------------------------------------------------------



 



          (f) NO CONFLICTS; NO CREATION OF LIENS. Neither the execution and
delivery of this Second Amendment nor the performance by the Borrower and the
Parent of their respective obligations under this Second Amendment or the Credit
Agreement or the Guaranty, in each case as amended by this Second Amendment,
will violate the provisions of any applicable law or of any applicable order or
regulations of any governmental authority having jurisdiction over the Parent or
the Borrower or any of its Subsidiaries, or will conflict with the
organizational documents of the Parent or the Borrower or any of their material
permits, licenses or authorizations, or will conflict with or result in a breach
of any of the terms, conditions or provisions of any restriction or of any
agreement or instrument to which the Parent or the Borrower is now a party, or
will constitute a default thereunder, or will result in the creation or
imposition of any Lien upon any of the properties or assets of the Borrower or
any of its Subsidiaries.
     4. CONDITIONS TO EFFECTIVENESS OF SECOND AMENDMENT.
          (a) CLOSING CONDITIONS. Except as otherwise expressly provided in this
Second Amendment, prior to or concurrently with the Closing Date (as hereinafter
defined), and as conditions precedent to the effectiveness of the amendments and
consents provided for herein, the following actions shall be taken, all in form
and substance satisfactory to the Agent and its counsel:
               (i) AMENDMENT. The Agent shall have received counterparts of this
Second Amendment, executed and delivered by the Borrower, the Parent, the
Agents, and the Required Banks.
               (ii) PAYMENT OF EXPENSES. On or before the Closing Date, the
Borrower shall have paid to the Agents all costs, fees and expenses incurred by
them through the Closing Date in the preparation, negotiation and execution of
this Second Amendment (including, without limitation, the reasonable legal fees
and expenses of McKenna Long & Aldridge LLP).
          (b) DEFINITION. The “Closing Date” shall mean the date this Second
Amendment is executed and delivered by the Borrower, the Parent, the Required
Banks and the Agents and all the conditions set forth in subsection (a) of this
Section 4 have been satisfied or, in the case of subsection (a)(ii) above only,
waived in writing by the Agent.
     5. NO WAIVER. Except as otherwise expressly provided herein, the execution
and delivery of this Second Amendment by the Agents and the Banks shall not
(a) constitute a waiver or release of any obligation or liability of the
Borrower under the Credit Agreement, or the Parent under the Guaranty, in each
case as in effect prior to the effectiveness of this Second Amendment or as
amended hereby, (b) waive or release any Event of Default or Possible Default
existing at any time, (c) give rise to any obligation on the part of the Agents
and the Banks to extend, modify or waive any term or condition in the Credit
Agreement, the Guaranty or any of the other Related Writings or consent to any
transaction or event, or (d) give rise to any defenses or counterclaims to the
right of the Agents and the Banks to compel payment of the Debt or to otherwise
enforce their rights and remedies under the Credit Agreement, the Guaranty or
any other Related Writing.

13



--------------------------------------------------------------------------------



 



     6. EFFECT ON OTHER PROVISIONS. Except as expressly amended by this Second
Amendment, all provisions of the Credit Agreement and the Guaranty continue
unchanged and in full force and effect and are hereby confirmed and ratified.
All provisions of the Credit Agreement and the Guaranty shall be applicable to
this Second Amendment. Nothing in this Second Amendment or any other document
delivered in connection herewith shall be deemed or construed to constitute, and
there has not otherwise occurred, a novation, cancellation, satisfaction,
release, extinguishment or substitution of the indebtedness evidenced by the
Notes or the other obligations of the Borrower and the Parent under the Credit
Agreement, the Guaranty or any of the other Related Writings. Parent hereby
acknowledges that it consents to this Second Amendment and each and every other
agreement, certificate, or document required by or delivered contemporaneously
with this Second Amendment and confirms and agrees that the Guaranty, as amended
to the date hereof, is and shall remain in full force and effect with respect to
the Credit Agreement as in effect prior to, and from and after, the amendment
thereof pursuant to this Second Amendment.
     7. EXECUTION IN COUNTERPARTS. This Second Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which, when taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Second Amendment
by telecopier or pdf file shall be effective as delivery of a manually executed
counterpart of this Second Amendment.
     8. GOVERNING LAW. This Second Amendment shall be governed by, and construed
in accordance with, the laws of the State of Ohio, without regard to its
principles of conflict of laws.
     9. JURY TRIAL WAIVER. THE BORROWER, THE PARENT, THE AGENTS AND EACH OF THE
BANKS WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, THE PARENT, THE
AGENTS AND THE BANKS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THE CREDIT AGREEMENT, THE GUARANTY, THIS SECOND AMENDMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS SECOND AMENDMENT SHALL NOT IN
ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY ANY BANK’S ABILITY TO PURSUE
REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT OR COGNOVIT PROVISION CONTAINED
IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT AMONG THE BORROWER, THE
PARENT AND THE BANKS, OR ANY THEREOF.
[Remainder of page intentionally left blank.]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
be executed and delivered as of the date set forth above, each by an officer
thereunto duly authorized.

            FOREST CITY RENTAL PROPERTIES CORPORATION
      By:   /s/ James A. Ratner         Name:   James A. Ratner        Title:  
Chief Executive Officer & President          FOREST CITY ENTERPRISES, INC.
      By:   /s/ James A. Ratner         Name:   James A. Ratner        Title:  
Executive Vice President          KEY BANK NATIONAL ASSOCIATION,
individually and as Agent
      By:   /s/ Joshua K. Mayers         Name:   Joshua K. Mayers       
Title:   Vice President          PNC BANK, NATIONAL ASSOCIATION,
individually and as Syndication Agent
      By:   /s/ John E. Wilgus, II         Name:   John E. Wilgus, II       
Title:   Senior Vice President          BANK OF AMERICA, N.A.,
individually and as Documentation Agent
      By:   /s/ Michael M. Pomposelli         Name:   Michael M. Pomposelli     
  Title:   Senior Vice President   

15



--------------------------------------------------------------------------------



 



         

            THE HUNTINGTON NATIONAL BANK
      By:   /s/ Michael Kauffman         Name:   Michael Kauffman       
Title:   Senior Vice President          U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Dennis J. Redpath         Name:   Dennis J. Redpath       
Title:   Senior Vice President          FIFTH THIRD BANK
      By:           Name:           Title:             MANUFACTURERS AND TRADERS
TRUST COMPANY
      By:   /s/ David Ladori         Name:   David Ladori        Title:   Vice
President          RBS CITIZENS, N.A. dba Charter One
      By:   /s/ Andrew Romanosky         Name:   Andrew Romanosky       
Title:   Vice President          WACHOVIA BANK, N.A.
      By:           Name:           Title:      

16



--------------------------------------------------------------------------------



 



         

            THE BANK OF NEW YORK MELLON
      By:   /s/ Kenneth R. McDonnell         Name:   Kenneth R. McDonnell       
Title:   Managing Director          CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK
      By:   /s/ Paul T. Ragusin         Name:   Paul T. Ragusin        Title:  
Director              By:   /s/ John A. Wain         Name:   John A. Wain       
Title:   Managing Director          BARCLAYS BANK PLC
      By:           Name:           Title:             BMO CAPITAL MARKETS
FINANCING, INC.
      By:   /s/ David J. Bechstein         Name:   David J. Bechstein       
Title:   Vice President          COMERICA BANK
      By:   /s/ Charles Weddell         Name:   Charles Weddell        Title:  
Vice President          FIRSTMERIT BANK, N.A.
      By:   /s/ Robert G. Morlan         Name:   Robert G. Morlan       
Title:   Senior Vice President     

17